Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION

2.	The Application filed on November 02, 2021 has been received and made of record. There are 1-18 claims of which claims 1, 10, and 14 are independent claims. Therefore, claims 1-18 are pending for consideration.

Information Disclosure Statement

3.	The information disclosure statement(IDS) submitted was filed along with the mailing date of the application on November 02, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

5.	Claims 1-18 are allowed.

6.	The following is an examiner’s statement of reasons for allowance:

Claims 1, 10 and 14: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicant’s invention, “----------------, wherein the driving transistor(DT, fig.4) operates in a saturation mode in which a voltage of a source node(N1) of the driving transistor(DT) is saturated in response to a first data voltage input(Vdata_1, fig.5) to the gate node(N2), and operates in a switch mode in which the driving transistor(DT) operates as a switch in response to a second data voltage (Vdata_2) higher than the first data voltage(Vdata_1), so that a driving current(current Ids) generated in the driving transistor(DT) is able to be sensed through the source node (N1)(figs.4&5, and related text of the Specification submitted on November 02, 2021)is” with all other limitations cited in independent claims 1, 10 and 14 respectively.

[LI(US 2019/0325822 A1) teaches a pixel circuit 300A is connected to the nth first scan line G1[n], the nth second scan line G2[n], the nth third scan line G3[n], the mth data line D[m], and the mth sensing line SL[m]. The pixel circuit 300A also includes a light emitting element EL, a drive transistor M0, a storage capacitor Cst, a first switch circuit 310, a second switch circuit 320, and a third switch circuit 330. The drive transistor M0 is connected between the first node N1 and a second node N2. The drive transistor M0 includes a gate, a source, and a drain, and the gate is connected to a third node N3. 

    PNG
    media_image1.png
    434
    542
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    391
    515
    media_image2.png
    Greyscale


LI discloses an internal compensation phase COMP, wherein the signal on the first scan line G1[n] is active, so that the storage capacitor Cst is charged via the second transistor M2 with a charging voltage VH on the data line D[m]. The signal on the third scan line G3[n] is active, and the signal on the second scan line G2[n] is inactive. The drive transistor M0 generates a driving current at the charging voltage VH (VH>Vth). Due to the presence of the capacitor Cst, the driving current charges the first node N1, and thus the potential at the first node N1 gradually increases. In this case, the gate-source voltage of the drive transistor M0 is equal to Vth, and thus the drive transistor M0 is in a critical state between saturation and off. The storage capacitor Cst is charged with charging voltages VH1 and VH2 (VH1>VH2>Vth) during first and second periods Tc1 and Tc2 of the internal compensation phase COMP (fig.5).

SHIM et al.(US 2015/0123953 A1) teaches a display having a data driving circuit to detect a sensing voltage corresponding to a mobility of a driving TFT. A timing controller sets a mobility sensing period for detecting the sensing voltage in a period, in which a gate-source voltage of the driving TFT is greater than a threshold voltage of the driving TFT. The sensing voltage is detected in a predetermined period, which ranges from a start time point of the on-level of the mobility sensing gate pulse to a time point corresponding to a portion of frame period. SHIM neither discloses saturation mode nor switching mode in his/her disclosure].

None of the above-mentioned references, alone or in combination provides the motivation to fairly teach or suggest the applicant’s invention mentioned in the reason for allowance.

Claims 2-9, 11-13, and 15-18 are allowed because of their dependency on the allowed base claims respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD SAIFUL A SIDDIQUI/
Primary Examiner, Art Unit 2692